Title: To Thomas Jefferson from James Madison, 12 April 1825
From: Madison, James
To: Jefferson, Thomas


                        Dear Sir
                        
                            Montpellier
                            Apl 12. 1825
                        
                    The letter for Judge Barbour inclosed in your last to me, did not reach him, till his return on saturday evening from his visit to Culpeper. Yesterday he called  on me on his way to his Court in this County. I found that he adhered to his purpose last communicated, and that such would be his answer to you. There can be no chance therefore of obtaining him for the University, unless the vacancy should be very inconveniently prolonged, and his mind should, in the mean time, undergo an improbable change. For the present, our situation is distressing. Do you know any thing of Judge Dade? It is said that he is not a little distinguished among his brethren of the Superior Courts, not only for Law, but other intellectual acquirements. He was a Commissioner with us at Rockfish Gap, when the site of the Central College was fixed. The outside of his character at least appeared to advantage. I am told that he lost somewhat of his popularity with the Assembly some years ago, by some unreasonable item in his acct with the public; but without more knowledge of the case than I have, no judgment can be formed of it. Mr Cabell is probably acquainted with that & every thing else necessary to an appreciation of both the Judge &  the man.Affecy yours
                        James Madison
                    